DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 (claims 1-5, 11-13, 15-17, 24 and 46-47) in the reply filed on 11/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-5, 11-13, 15-17, 24, 46, 47, 49, and 52-56 are pending.
Claims 49, 52-56 are withdrawn for being drawn to non-elected inventions (i.e., Groups 2-3).
Claims 1-5, 11-13, 15-17, 24 and 46-47 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/18/2021 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 15-17, 24 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancer et al. (IDS, US Pub. No. 2017/0095563).
It is noted that claim 1 recites to comprise (a) a short-chain fatty acid (C1-C3) or (b) a ceramide that does not contain a fatty acid and therefore the claimed invention does not have to have part (a).
The instantly claimed invention is broadly drawn to an invention drawn to a delivery vehicle comprising a glycosphingolipid and an agent to be delivered, wherein the glycosphingolipid comprises an oligosaccharide, and a ceramide that does not contain a fatty acid, and wherein the agent to be delivered is attached to the oligosaccharide of the glycosphingolipid. The delivery vehicle according to claim 1, wherein the glycosphingolipid is a ganglioside (claim 2), wherein the ganglioside comprises a sialic acid (claim 3), wherein the ganglioside is monosialotetrahexosylganglioside (GM1) (claim 4). The delivery vehicle according to claim 1, wherein the agent to be delivered is selected from the group consisting of proteins, peptides, nucleic acids, polysaccharides and carbohydrates, lipids, glycoproteins, small molecules, synthetic organic and inorganic drugs exerting a biological effect when administered to a subject, and combinations thereof (claim 15), wherein the agent to be delivered is a therapeutic agent (claim 16), wherein the therapeutic agent is an anti- inflammatory agent, a vaccine antigen, an anti-cancer drug or chemotherapeutic drug, a clotting factor, a hormone, a steroid, a cytokine, an antibiotic, an antibody, a vaccine adjuvant, or a drug for the treatment of cardiovascular disease, an infectious disease, an autoimmune disease, allergy, a blood disorder, a metabolic disorder or a skin disease (claim 17).

Regarding claims 1-2, Lancer et al teach attaching ceramide namely glycosphingolipid with a therapeutic agent wherein the glycosphingolipid comprises a various length of fatty acids ranging from C4-C28 [0007]. Regarding claims 3- 4, they teach that the delivery vehicle comprises sialic acid and or ganglioside of monosialotetrahexosylganglioside (GM1) [0008]. Regarding claims 15-17, they teach that the therapeutic agent is a protein, peptide, an anti-inflammatory agent, a vaccine antigen, anti-cancer agent, a clotting factor, a hormone, a cytokine, a steroid, an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-13, 15-17, 24 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lancer et al. (IDS, US Pub. No. 2017/0095563) in view of Pohl et at (IDS, Mol. Membrane Biol. 26: 194-204, 2009).
The instantly claimed invention is broadly drawn to an invention drawn to a delivery vehicle comprising a glycosphingolipid and an agent to be delivered, wherein the glycosphingolipid comprises an oligosaccharide, and a ceramide that contains a short- wherein the agent to be delivered is attached to the oligosaccharide of the glycosphingolipid, wherein the glycosphingolipid is a ganglioside (claim 2), wherein the ganglioside comprises a sialic acid (claim 3), wherein the ganglioside is monosialotetrahexosylganglioside (GM1) (claim 4). The delivery vehicle according to claim 1, wherein the agent to be delivered is selected from the group consisting of proteins, peptides, nucleic acids, polysaccharides and carbohydrates, lipids, glycoproteins, small molecules, synthetic organic and inorganic drugs exerting a biological effect when administered to a subject, and combinations thereof (claim 15), wherein the agent to be delivered is a therapeutic agent (claim 16), wherein the therapeutic agent is an anti- inflammatory agent, a vaccine antigen, an anti-cancer drug or chemotherapeutic drug, a clotting factor, a hormone, a steroid, a cytokine, an antibiotic, an antibody, a vaccine adjuvant, or a drug for the treatment of cardiovascular disease, an infectious disease, an autoimmune disease, allergy, a blood disorder, a metabolic disorder or a skin disease (claim 17).

The teachings of Lancer are summarized as set forth above and briefly, Lancer et al. teach attaching ceramide namely glycosphingolipid with a therapeutic agent wherein the glycosphingolipid comprises a various length of fatty acids ranging from C4-C28 [0007]. Regarding claims 3- 4, they teach that the delivery vehicle comprises sialic acid and or ganglioside of monosialotetrahexosylganglioside (GM1) [0008]. Regarding claims 15-17, they teach that the therapeutic agent is a protein, peptide, an anti-inflammatory agent, a vaccine antigen, anti-cancer agent, a clotting factor, a hormone, a cytokine, a steroid, an antibiotic, or other drugs [0006]. They teach that a therapeutic agent is attached to the oligosaccharide of the ganglioside [0011]. They teach that in short chain fatty acid can be fatty acid with no double bonds between carbon atoms [0011].  Lancer et al. do not teach that the short-chain fatty acid is C1-C3.
Pohl et al teach a number of short chain fatty acids that can be included with ceramide and that depending on the length of fatty acid chain they behave slightly different from a long-chain fatty acids. They studied C2, C6 and C16-Cer (page 200, left nd paragraph of right col.). They teach that short chain fatty acid (e.g., C2) can destabilize a lipid layer of membrane and therefore, one ordinary skill in the art would be able to use a short-chain fatty acid for drug delivery to achieve better penetration.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a short-chain fatty acid of C2 as taught by Pohl et al in a composition comprising a therapeutic agent and ceramide comprising a short chain fatty acid as taught by Lancer et al. Additionally, one would have been motivated to do so because Pohl et al teach that short-chain fatty acid provides instability to membrane and that may result in better therapeutic agent penetration in vivo. Further, one would have a reasonable expectation of success in using a short-chain fatty acid in combination for a therapeutic delivery because a therapeutic agent linked to oligosaccharide of glycosphingolipid would result in better membrane penetration for delivery vehicle in vivo. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lancer et al. (US Pub. No. 2017/0095563) in view of Pohl et at (IDS, Mol. Membrane Biol. 26: 194-204, 2009) as applied to claims 1-4, 11-13, 15-17, 24, and 46-47 above, and further in view of Pagano et al (US Pub. No. 2008/0064645).
The instantly claimed invention is broadly drawn to an invention drawn to a delivery vehicle comprising a glycosphingolipid and an agent to be delivered, wherein the glycosphingolipid comprises an oligosaccharide, and a ceramide that contains a short-chain fatty acid (C1-C3), wherein the agent to be delivered is attached to the oligosaccharide of the glycosphingolipid, wherein the glycosphingolipid is a ganglioside 
The teachings of Lancer et al. and Pohl are summarized as set forth above. Lancer et al teach using a delivery vehicle comprising ceramide attached to a therapeutic agent via oligosaccharide of glycosphingolipid and wherein sphingolipid is ganglioside which is GM1. Neither Lancer et al nor Pohl et al teach a ganglioside which is monosialodihexosylganglioside (GM3).
Pagano et al. teach a number of sphingolipid analogs (see para [0010]). They teach structure of monosialodihexosylganglioside (GM3), monosialotetrahexosylganglioside(GM1) and monosialomonohexosylganglioside(GM4) and attaching them with another compound [0010]. They teach that GM1 are GM3 are functional analog.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to GM3 in place of GM1 as taught by Pagano et al in a composition comprising a therapeutic agent and ceramide comprising a short chain fatty acid as taught by Lancer et al in view of Pohl et al. Additionally, one would have been motivated to do so because Pagano et al teach that GM3 and GM1 are a functional analog. Further, one would have a reasonable expectation of success in using a GM3 to substitute GM1 because Pagano show the structure of both compound teach that they are functional analog. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646